Title: To Thomas Jefferson from Joseph Anderson, 26 December 1807
From: Anderson, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            Senate Chamber—Saturday 5 OClock P.M— 26 Dec 1807
                            
                        
                        Unwilling to Obtrude one moment upon your time—which I know to be devoted to the best Interests of your
                            Country—I have delayed waiting on you for several days—upon the Subject Matter of the letter and the law—Which a few
                            days since—I put into your hand—Our Mail for Tennessee—(which
                            goes but once a week) will leave this place on Monday afternoon—and I ask the favor of an answer—in time—to communicate
                            (to the Governor)—by that Conveyance—
                        It is a Subject in which, we feel much interested—and
                            in the Event of a war—the road woud be peculiarly beneficial to the Government. 
                  accept assurance of my great respect and
                            Sincere Esteem—
                        
                            Jos: Anderson
                            
                        
                    